Atkinson, J.,
dissenting. The Civil Code, §2243, provides for service of notice “on any agent or officer” of the company. The language quoted is similar to that employed in section 1899, where suits against corporations are authorized to be served by serving “any officer or agent of such corporation.” Both sections contemplate the same character of agent to be served. No provision is made in section 2243 for service “upon the agent in charge of the office or business of the corporation,” as is required by sections 1901 and 4710 with respect to service of summons of garnishment on corporations. The effect of the ruling made by the majority is to apply section 2243 as if it contained the provision quoted from sections 1901 and 4710. But as section 2243 does not eontain the provision requiring service to be made “upon the agent’ in charge of the office or business of the corporation,” it should be construed and applied as if it contained only the provisions quoted from section 1899. Under such construction, *64the evidence reported in the opinion by the majority was sufficient to authorize the jury to find that the person upon whom the notice was served was such an agent as the statute contemplated, and it was erroneous to grant a nonsuit on the ground that the person upon whom the notice was served was not such an agent as the law required to be served.